DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 7/8/21, with respect to the prior art rejections in the Office Action dated 6/9/21 have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-11, 13-20, and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance, as previously stated in the Office Action dated 6/9/21:
Regarding claim 1, Karemas modified by Wang best teaches the limitation. Karem's apparatus does further comprise a wing but fails to disclose that the nacelle is coupled to the wing via a pylon extending downward from the wing. It would not be obvious to use the chine of Karem on an aircraft with a nacelle coupled below the wing, since the purpose of the chine of Karem is to extend the wingspan and control surfaces past the engine nacelle.
Claim 11 and all dependent claims are also allowed for the same reasons as above.
Regarding claim 25, Karem as modified by Wang best teaches the limitations. Karem's chine fails to disclose that the leading segment and the trailing segment respectively have a planar shape. It would not be obvious to make this modification since the purpose of the chine of Karem is to extend the wing, and thereforethe airfoil shape, past the engine nacelle. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        




/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642